DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2020 has been entered.
Response to Arguments
Applicant's arguments filed 28 July 2020 with respect to Claim 1 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. Applicant's amendment necessitated the new grounds of rejection as set forth in the Office Action below.
Claim Objections
Claims 7 and 11 are objected to because of the following informalities:

“recycled or disposed exiting of” (line 3). Examiner suggests, “recycled or disposed of exiting”
Claim 11 -
“recycled or disposed exiting of” (line 3). Examiner suggests, “recycled or disposed of exiting”

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adjustment mechanism adapted to adjust a size” in claim 7 (line 2); claim 11 (line 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The following appears to be the corresponding structure for performing the claimed function: Shaft (18) - Fig. 2
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier (U.S. 4,844,363) in view of Tatsumi (JP 2004-305860) and Cochran (U.S. 2013/0284837).
Regarding Claim 1, Garnier discloses a control method of a control method of a crusher for elements to be recycled or disposed of, comprising:
a step of providing a crushing assembly having,
a plurality of milling cutters, to which the elements to be recycled or disposed of are provided (Rotary shredders: Fig. 2, #32), and
a pusher acting towards said crushing assembly to push the elements to be recycled or disposed of against said crushing assembly (Ram: Fig. 2, #20)
a measuring step of current consumed by said crusher (Senses the load upon the cutters by sensing the current used by the drive motor: Col 4, L24-25);
a comparing step of a value of said measured current against a first predetermined value (If the load on the cutters is light, as signified by a current below a preselected level: Col 4, L28-29);
a step of repeating the measuring step of the current consumed by said crusher and the comparing step of the value of said measured current against said first predetermined value (The ram would need to be used continuously: Col 4, L12 & Until the load on the cutters, as reflected by the current level of the electric motor, exceeds a preselected level: Col 4, L31-33. Examiner notes that the citations provided 
if the consumed current falls below said first predetermined value, resetting said push intensity to said original level (If the load on the cutters is light, as signified by current below a preselected level, a signal is sent to the ram controller instructing it to cycle the ram.  The ram controller will continue to cycle the ram until the load on the cutters, as reflected by the current level of the electric motor, exceeds a preselected level: Col 4, L27-33).  Garnier further discloses that the ram controller will continue to cycle the ram until the load on the cutters, as reflected by the current level of the electric motor, exceeds a preselected level, at which point the sensor causes the controller to stop the ram in the retracted position (Col 4, L30-35) and therefore is not explicit to a reducing step of push intensity of said pusher towards said crushing assembly from an original level if said value of said measured current exceeds said first predetermined value.
However, Tatsumi teaches a method of controlling a crushing assembly including two or more pushers (See Fig. 4) including a reducing step of push intensity of said pushers towards said crushing assembly from an original level if said value of said measured current exceeds said first predetermined value (When the load current exceeds a predetermined value, the hydraulic cylinder is controlled to loosen the pressing of any one of the pushers: Page 1 & Fig. 4) in order to prevent the device from stopping due to overload of the motor and maximize efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the push intensity of the pusher of Garnier instead of stopping the ram in the retracted position, as taught by Tatsumi, in order to prevent the device from stopping due to overload of the motor and maximize efficiency (Tatsumi: Page 1).  Garnier and the combination of Garnier and Tatsumi do not disclose or teach two or more pushers acting towards said crushing assembly to push the elements to be recycled or disposed of against said crushing assembly, each of the two or more pushers being rotatably coupled 
However, Cochran teaches a crusher assembly (Fig. 2) including rotors (400, 402) and two or more pushers (Side grapple arms: Fig. 2, #204, 206) acting towards said crushing assembly to push the elements to be recycled or disposed of against said crushing assembly (See Fig. 2), each of the two or more pushers being rotatably coupled to an edge of the crushing assembly (See Figs. 2 and 10); said two or more pushers being controlled separately from each other in order to partialize a push force and push areas (The left grapple arm 204 may be movable independent of the right grapple arm 206: Par. 0039) in order to move material towards the grinder heads.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the feed assembly of Garnier or Garnier in view of Tatsumi with the feed assembly of Cochran including two or more pushers acting towards said crushing assembly to push the elements to be recycled or disposed of against said crushing assembly, each of the two or more pushers being rotatably coupled to an edge of the crushing assembly; said two or more pushers being controlled separately from each other in order to partialize a push force and push areas, as taught by Cochran, as a known pushing device for moving material towards the grinder heads (Garnier: Par. 0057).
 Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier in view of Tatsumi, Cochran, and Sotsky (U.S. 8,360,349).
Regarding Claim 3, the combination of Garnier, Tatsumi, and Cochran teach all elements of the claimed invention as stated above.  The combination of Garnier Tatsumi, and Cochran are not explicit to an opening step of at least one of said one two or more pushers, if after said reducing step of said push intensity, and after a predetermined number of measuring steps of said consumed current and comparing steps with said first predetermined value, the value of said measured current continues to be above said first predetermined value.
Sotsky teaches a control system for a crusher including an opening step of at least one of said one two or more pushers, if after said reducing step of said push intensity, and after a predetermined number of measuring steps of said consumed current and comparing steps with said first predetermined value, the value of said measured current continues to be above said first predetermined value (In this embodiment of the invention the operator may set an amount of over-current, for example, 110%, 120%, or 150% of full load motor amperes, and the time duration of the specified over-current required to initiate over-current mode operation The operator may also use the interface 80 to set each of the threshold parameters used in the grinding operation, for example ram forward speed, ram reverse speed, and maximum ram pressure: Col 6, L35-48 & Accordingly, upon sensing the predetermined current threshold from the current sensor 40, the central computer 20 reverses the direction of the ram 5 by energizing the appropriate solenoid valve SV3 for a predetermined time period, Trev. The ram thus reverses direction for the time period indicated by Trev: Col 6, L62-67) in order to prevent damage to mechanical and electrical grinder system components.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the system of Garnier, Tatsumi, and Sotsky such that after a predetermined period of time at a predetermined current value, the pushers of Garnier, Tatsumi, and Cochran would retract, as taught by Sotsky, in order to prevent damage to mechanical and electrical grinder system components (Sotsky: Col 6, L1-2).
Regarding Claim 4, the combination of Garnier, Tatsumi, and Cochran teach all elements of the claimed invention as stated above.  The combination of Garnier Tatsumi, and Cochran are not explicit to a stopping step of said crusher if said value of said measured current is higher than a second predetermined value, greater than said first predetermined value.
Sotsky teaches a stopping step of said crusher if said value of said measured current is higher than a second predetermined value, greater than said first predetermined value (Overload threshold: Col 6, L4 & Stops the rotor: Col 6, L 13) as a sequence of steps in order to allow the rotor to clear itself.  
Regarding Claim 5, the combination of Garnier, Tatsumi, Cochran, and Sotsky teach all elements of the claimed invention as stated above.  Sotsky further teaches an opening step of said pushers simultaneously with said stopping step of said crusher (Upon sensing the predetermined current threshold from the current sensor, the central computer reverses the direction of the ram: Col 6, L62-65).
Regarding Claim 6, the combination of Garnier, Tatsumi, Cochran, and Sotsky teach all elements of the claimed invention as stated above.  Sotsky further teaches one or more first inversion steps of a processing of said crusher after said stopping step (Spinning the rotor in the reverse direction: Col 6, L18).
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cochran in view of Garnier, and further in view of Vandewinckel (U.S. 2012/0137904).
Regarding Claim 8, Cochran discloses a crusher for elements to be recycled or disposed of, comprising: a crushing chamber (Grinding cavity: Fig. 4, #404), in which the elements to be recycled or disposed of are crushed (See Fig. 4);

a channel adapted to convey the elements to be recycled or disposed of towards said crushing assembly (See Fig. 4, area bounded by at least #208, 307);
two or more pushers acting in said channel towards said crushing assembly to push the elements to be recycled or disposed of against said crushing assembly, each of the two or more pushers being rotatably coupled to an edge of the crushing assembly (Side grapple arms: Fig. 2, #204, 206 and Fig. 10);
said pushers being controlled separately from each other in order to partialize push force and push areas (The side grapple arms 204, 206 can each be configured to receive independent translational and rotational mechanical power at the driver pivot joints 802 in order to rotate the side grapple arms 204, 206 between the receive position and the feed position: Par. 0053).  Cochran does not disclose a plurality of amperometric sensors adapted to detect a current consumed by said crusher; and at least one control circuit operatively connected to said plurality of amperometric sensor and at least to said pushers, said at least one control circuit being configured to decrease push intensity from an original level if a current measurement value is greater than a first predetermined value, said at least one control circuit being further configured to repeat a measurement of the current consumed by said crusher and to compare the current measurement value against said first predetermined value, and, if the current measurement value falls below said first predetermined value, to reset said push intensity to said original level.
Garnier teaches an amperometric sensors adapted to detect a current consumed by said crusher (Sensor 66 . . . senses the load upon the cutters by sensing the current used by the drive motor: Col 4, L22-25); and at least one control circuit operatively connected to said sensor and at least to said pusher (Controller: Fig. 3, #62), said at least one control circuit being configured to decrease push intensity from Vandewinckel teaches a crushing mechanism including a plurality of milling cutters (14, 15) driven by individual motors (20) and a plurality of sensors (Sensors: Par. 0048) in order to pull material 
Regarding Claim 9, the combination of Cochran, Garnier, and Vandewinckel teach all elements of the claimed invention as stated above.  Cochran further discloses wherein each of said milling cutters has a rotor (See Fig. 9).
Regarding Claim 10, the combination of Cochran, Garnier, and Vandewinckel teach all elements of the claimed invention as stated above.  The combination of Cochran, Garnier, and Vandewinckel further teaches wherein said plurality of amperometric sensors is connected to a respective one of said rotors of said plurality of milling cutters (Vandewinckel - Sensors: Par. 0048. Examiner notes that the sensors of Vandewinckel would be for each motor).
Regarding Claim 11, the combination of Cochran, Garnier, and Vandewinckel teach all elements of the claimed invention as stated above.   Vandewinckel further teaches an adjustment mechanism adapted to adjust a size of the elements to be recycled or disposed exiting of said crusher (A control system can also be incorporated into the machine in order to allow for manual and/or automatic adjustment of the compression gap: Par. 0012) in order to vary the sizes and types of containers are being perforated and compressed at the same time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adjustment mechanism in the device of Cochran or Cochran in view of Garnier and Vandewinckel, as further taught by Vandewinckel, in order to vary the sizes and types of containers are being perforated and compressed at the same time (Vandewinckel: Par. 0012).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious at least one modifying step of a calibration of said adjustment mechanism to increase the size of the elements to be recycled or disposed of exiting said crushing assembly if said value of said measured current is higher than said second predetermined value; and one or more further inversion steps of the inverting operation processing of said crusher after said modifying step of the calibration of said adjustment mechanism in combination with the rest of the claimed limitations set forth in the independent claim.  Searching by the Examiner yielded prior art as cited below:
Previously cited Castronovo discloses a jam-clearing routing (Par. 0046) including reverse and forward movements of a shredder.  However, Castronovo does not disclose increasing the size of the elements to be recycled in response to or as part of the jam clearing routine. Sotsky further discloses revers and forward movements of the shredder.  While it is known in the art to adjust the size of the elements to be recycled based on loads on the shredder, the combination of adjusting the size of the elements, or a gap width between the rotors, and reverse and forward movements of the rotors, appears novel and unobvious.
Garnier, Tatsumi, Castronovo, Sotsky, Vandewinckel, and Cochran alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799